ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Hewlett-Packard Company                      )      ASBCA Nos. 57940, 57941
                                             )
Under Contract No. GS-35F-4663G              )
 Delivery Order Nos. B301, B302              )

APPEARANCES FOR THE APPELLANT:                      James D. Bachman, Esq.
                                                    Ron R. Hutchinson, Esq.
                                                     Doyle & Bachman, LLP
                                                     Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Ildiko E. Szentkiralyi, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The appeals have been settled. Accordingly, they are dismissed from the Board's
docket with prejudice.

      Dated: 29 April 2014




                                                    minist ive Judge
                                                     ed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57940, 57941, Appeals of
Hewlett-Packard Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals